           Case 3:11-cr-00805-JAH Document 58 Filed 05/06/21 PageID.164 Page 1 of 6
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
           NICHOLAS JAMES FERGUSON (1)
                                                                        Case Number: 3:11-CR-00805-JAH

                                                                     Debra Ann DiIorio
                                                                     Defendant’s Attorney
REGISTRATION NO.               24645-298
    -
☐
THE DEFENDANT:
☒ admitted guilt to violation of allegation(s) No.         2

☐ was found guilty in violation of allegation(s) No.                                                  after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              2                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

                                                                     May 3, 2021
                                                                     Date of Imposition of Sentence



                                                                     HON. JOHN A. HOUSTON
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:11-cr-00805-JAH Document 58 Filed 05/06/21 PageID.165 Page 2 of 6
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                NICHOLAS JAMES FERGUSON (1)                                              Judgment - Page 2 of 6
CASE NUMBER:              3:11-CR-00805-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   Time served




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:11-CR-00805-JAH
              Case 3:11-cr-00805-JAH Document 58 Filed 05/06/21 PageID.166 Page 3 of 6
   AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

   DEFENDANT:               NICHOLAS JAMES FERGUSON (1)                                                 Judgment - Page 3 of 6
   CASE NUMBER:             3:11-CR-00805-JAH

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:11-CR-00805-JAH
             Case 3:11-cr-00805-JAH Document 58 Filed 05/06/21 PageID.167 Page 4 of 6
 AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                  NICHOLAS JAMES FERGUSON (1)                                                            Judgment - Page 4 of 6
 CASE NUMBER:                3:11-CR-00805-JAH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                    3:11-CR-00805-JAH
          Case 3:11-cr-00805-JAH Document 58 Filed 05/06/21 PageID.168 Page 5 of 6
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:             NICHOLAS JAMES FERGUSON (1)                                             Judgment - Page 5 of 6
CASE NUMBER:           3:11-CR-00805-JAH

                                SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, house, residence, vehicle, papers, computer, electronic communications or
data storage devices or media, and effects to search at any time, with or without a warrant, by any law
enforcement or probation officer with reasonable suspicion concerning a violation of a condition of
probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer’s duties.
18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for revocation; you must
warn any other residents that the premises may be subject to searches pursuant to this condition.

2. Provide complete disclosure of personal and business financial records to the probation officer as requested.

3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(1)), which can
communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment,
without prior approval by the court or probation officer, all of which are subject to search and seizure. The
offender must consent to installation of monitoring software and/or hardware on any computer or computer-
related devices owned or controlled by the offender that will enable the probation officer to monitor all computer
use and cellular data. The offender must pay for the cost of installation of the computer software.


4. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18, unless
   in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and nature of
   offense and conviction, with the exception of the offender's biological children, unless approved in advance
   by the probation officer.


5. Not associate with, or have any contact with any sex offenders unless in an approved treatment and/or
counseling setting.

6. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
swimming pool, arcade, daycare center, carnival, recreation venue, library and other places frequented by
persons under the age of 16, without prior approval of the probation officer.

7. Not possess or view any materials such as videos, magazines, photographs, computer images or other matter
   that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and, while enrolled
   in, and until the completion of, sex-offender treatment, not possess or view matter depicting "actual sexually
   explicit conduct" involving adults as defined by 18 USC § 2257(h)(1), nd not patronize any place where such
   materials or entertainment are the primary material or entertainment available.


8. Not accept or commence employment or volunteer activity without prior approval of the probation officer,
and employment should be subject to continuous review and assessment by the probation officer.

9. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
   completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If
   deemed necessary by the treatment provider, the offender shall participate and successfully complete an
   approved state-certified sex offender treatment program, including compliance with treatment requirements
   of the program. The Court authorizes the release of the presentence report, and available psychological
                                                                                              3:11-CR-00805-JAH
           Case 3:11-cr-00805-JAH Document 58 Filed 05/06/21 PageID.169 Page 6 of 6
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              NICHOLAS JAMES FERGUSON (1)                                             Judgment - Page 6 of 6
CASE NUMBER:            3:11-CR-00805-JAH

     evaluations to the treatment provider, as approved by the probation officer. The offender will allow reciprocal
     release of information between the probation officer and the treatment provider. The offender may also be
     required to contribute to the costs of services rendered in an amount to be determined by the probation officer,
     based on ability to pay. Polygraph examinations may be used following completion of the formal treatment
     program as directed by the probation officer in order to monitor adherence to the goals and objectives of
     treatment and as a part of the containment model.


10. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch
testing and counseling, as directed by the probation officer. Allow for reciprocal release of information
between the probation officer and the treatment provider. May be required to contribute to the costs of
services rendered in an amount to be determined by the probation officer, based on ability to pay.

11.Participate in a program of mental health treatment as directed by the probation officer, take all medications
as prescribed by a psychiatrist/physician, and not discontinue any medication without permission. The court
authorizes the release of the presentence report and available psychological evaluations to the mental health
provider, as approved by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on ability to pay.


12. Abstain from the use of alcohol.

13. Be monitored for a period of 365 days, with the location monitoring technology at the discretion of the
probation officer. The offender shall abide by all technology requirements and must pay all or part of the costs
of participation in the location monitoring program, as directed by the court and/or the probation officer. In
addition to other court-imposed conditions of release the offender’s movement in the community shall be
restricted as specified below:
(Curfew)
You are restricted to your residence every day from 8:00 PM to 7:00 AM, or as directed by the probation
officer. If there is any conflict with employment, Probation has discretion to modify curfew.

14. After the initial 365 days, be monitored while under supervision with location monitoring technology at the
discretion of the probation officer, which must be utilized for the purpose of verifying compliance with any
court-imposed condition of supervision. The offender must pay all or part of the costs of location monitoring
based on their ability to pay as directed by the court and/or probation officer.

//




                                                                                               3:11-CR-00805-JAH
